FILED
                            NOT FOR PUBLICATION                              APR 18 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-30113

               Plaintiff - Appellee,              D.C. No. 2:01-cr-00171-RHW

  v.
                                                  MEMORANDUM *
CELIA J. STEARNS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Celia J. Stearns appeals from the district court’s order denying her motion to

sever joint liability and other alternative relief. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Stearns contends that the district court erred when it held that it lacked

jurisdiction to amend the judgment to sever joint liability, or to compel the

government to pursue the estate of her co-defendant to recover restitution

payments. Stearns fails to establish the applicability of any of the limited

circumstances under which an order of restitution may be altered. See 18 U.S.C.

§ 3664(o); see also United States v. Morales, 328 F.3d 1202, 1205 (9th Cir. 2003)

(district courts do not have “inherent authority” to modify a fine imposed as part of

a sentence). Additionally, Stearns identifies no authority upon which the court

may compel the government to pursue the estate of her co-defendant to recover

restitution payments. See generally United States v. Bright, 353 F.3d 1114, 1124

(9th Cir. 2004) (“Nothing in the [Mandatory Victims Restitution Act] indicates that

district courts themselves are required to reach out and order the government to

transfer forfeited funds from government entities to victims.”).

      AFFIRMED.




                                           2                                       11-30113